Citation Nr: 1706496	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, M.R., and C.B. 




ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran has active duty service from October 1968 through July 1970, with the United States Army. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a April 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in North Little Rock, Arkansas (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at a February 2015 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

The Veteran's appeal has previously been before the Board.  In a May 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for diabetes mellitus.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC").  In a June 2016 Joint Motion for Partial Remand ("JMPR"), the Court vacated the Board's denial of the Veteran's claim for entitlement to service connection for diabetes mellitus, and remanded the issue to the Board for further appellate review. 

As for the Veteran's appeal for entitlement to service connection for sleep apnea, the Board remanded this issue to the AOJ in the May 2015 decision.  In its remand directive, the Board requested the Veteran be scheduled for a VA examination to assess the severity and etiology of his reported sleep apnea.  The Veteran's claims file was reviewed by a VA examiner in June 2015, and an opinion was provided and associated with the Veteran's claims file.  However, as will be discussed below, the Board finds these remand directives were not substantially completed and an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

First, in the June 2016 JMPR, the Court vacated the Board's May 2015 denial of entitlement to service connection for diabetes mellitus.  Specifically, the parties to the JMPR found that the Board relied upon an inaccurate Defense Personnel Records Information Retrieval System ("DPRIS") report when it denied the Veteran's claim.  The Veteran's military personnel records show he served in the Republic of Korea from June 1969 through July 1970, with the 95th Transportation Company.  However, the report provided by DPRIS only discussed the duties and activities of the 95th Transportation Company during 1968, a year prior to the Veteran's service in Korea.  Therefore, the parties to the JMPR found the Board erred in not providing an adequate basis for denying the Veteran's claim.  

Second, the Board finds the opinion generated by the June 2015 VA examiner, as to the Veteran's entitlement to service connection for sleep apnea, requires clarification.  As outlined by the Board's prior May 2015 remand directive, the AOJ was directed to obtain a VA opinion and examination which discussed whether the Veteran's sleep apnea was etiologically related to his military service, or was aggravated by any service-connected disability.  The VA examiner was to review the Veteran's medical records and consider his lay assertions and symptoms.  
In formulating his opinion, the June 2015 VA examiner explained a review of the Veteran's VBMS, Virtual VA claims file, and military separation examination had been reviewed and considered.  However, the VA examiner did not make reference to any of the Veteran's lay descriptions of symptoms, or the three "Buddy" statements submitted on behalf of the Veteran, which reported symptoms of sleep apnea as far back as 1971.  The VA examiner concluded the Veteran's sleep apnea was less likely than not related to his military service because he was not diagnosed with this disorder until 2009, which was "over 20 years" following his military service.  Thus, it appears the VA examiner may have based his opinion solely on the absence of symptoms and treatment for sleep apnea within the Veteran's service treatment records.  As this opinion fails to consider and address relevant lay evidence, the Board finds further clarification is required.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (The Court has held  that a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information). 

Furthermore, the June 2015 VA examiner concluded the Veteran's sleep apnea was not aggravated by any service connected disability because "there was no objective evidence found of [the Veteran's sleep apnea] becoming worse."  The VA examiner additionally cited the Veteran's non-compliance with treatment, specifically his failure to wear an oxygen mask at night, as evidence that "it is less likely as not that [the Veteran's] service connected conditions have aggravated" the Veteran's sleep apnea.  However, this portion of the opinion does not properly address whether the Veteran's sleep apnea is proximately due to, or the result, of a service-connected disability.  See 3.310; See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), (where the Court held that secondary service connection includes compensation for aggravation of a Veteran's non-service-connected condition that is proximately due to or the result of a service-connected condition). 

In addition to the above reasons, the Board finds further development is needed with respect to the Veteran's claims for entitlement to service connection for diabetes mellitus and sleep apnea.  During his February 2015 Board video hearing, the Veteran testified he would obtain medical opinions from his treating physicians as to the etiology of his diabetes mellitus and sleep apnea.  However, the Veteran's claims file does not contain any updated treatment records for either his diabetes mellitus or his sleep apnea, and the record does not contain any medical opinion evidence from the Veteran's treating physicians. 

The Board greatly regrets the additional delay in resolving the Veteran's claims for entitlement to service connection.  Unfortunately, as discussed above an additional remand is required.

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should follow all necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 1, Section H for developing claims based on herbicide exposure on the Korean Demilitarized Zone ("DMZ").  

The AOJ should provide a detailed statement of the Veteran's claimed herbicide exposure during his service in Korea between June 1969 and July 1970 to the C&P Service and request a review of the Department of Defense inventory of herbicide operations to determine whether herbicides were used, tested, or stored in these locations. 

If the exposure is not verified, a request must then be sent to the Joint Services Records Research Center ("JSRRC") and DPRIS for verification of the Veteran's possible herbicide exposure.  Specifically, the AOJ is directed to obtain/review the 1969 and 1970 unit histories of the 95th Transportation Company.  If the JSRRC and DPRIS determine that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

2.  Second, the AOJ should contact the Veteran to obtain updated medical release waivers for any private treatment he may have received and for any medical opinions he may have obtained regarding his diabetes mellitus and sleep apnea. 

Additionally, the AOJ should obtain any updated treatment records from the Little Rock VAMC, the Central Arkansas HCS, and any other VA medical facilities which the Veteran has sought treatment for his diabetes mellitus and sleep apnea.  The AOJ should contact the Veteran if necessary for any clarification required to identify certain records.

3.  After any additional records are associated with the claims file, including a formal finding on herbicide exposure, the AOJ should return the Veteran's claims file, including any updated private and/or VA treatment records, to the physician who conducted the June 2015 VA examination.  If the June 2015 VA examiner is no longer available, the Veteran should be scheduled for a new VA examination.   

The electronic claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:
(1) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea had its clinical onset during military service, or is otherwise related to his active duty service? 

(2) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea is causally related to the Veteran's exposure to herbicides in service, if JSRRC/DPRIS does so confirm that the Veteran was exposed to herbicides? 

(3) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's sleep apnea was caused or aggravated by any of the Veteran's service connected disabilities?

Governing regulations provide that service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability. See 38 C.F.R. § 3.310.

The term aggravation is defined as a chronic a permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation.  

In rendering the above opinions, the examiner must consider and address the following evidence:

(1) Service treatment records for recurring sinusitis, 

(2) Central Arkansas HCS treatment records for recurring sinusitis and bronchitis;

(3) A May 2005 physical examination, where the Veteran reported snoring, sleep disturbance (i.e. breathing cessation during sleep), and episodes of falling asleep "inappropriately" during the day (e.g. while driving); and 

(4) Central Arkansas HCS treatment records with physical examinations of the Veteran where "rhonchi breath sounds" are reported. 

The examiner should also consider the Veteran's lay statements, and the lay descriptions contained within the three "Buddy Statements," regarding the Veteran's symptoms of sleep apnea throughout the years.  This includes: 

 (1) the August 2009 statement from B.R., who reported the Veteran has "always" had trouble staying awake and that the Veteran stopped breathing while sleeping; 

(2) the August 2009 statement from D.C., who reported the Veteran first experienced symptoms of sleep apnea in 1971, after returning home from the Army.  D.C. also reported that the Veteran falls asleep during the day (e.g. while driving); 

(3) the October 2009 letter from L.L., who reported the Veteran experienced difficulty staying awake at work during the previous five years; and 

(4) the Veteran's descriptions of difficulty breathing, snoring, and breathing cessation. 

It should be noted that the Veteran, and the individuals who submitted these "Buddy Statements," are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran and in the above "Buddy Statements," the examiner should provide a fully reasoned explanation.  

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his sleep apnea symptoms.

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim for entitlement to service connection for (1) diabetes mellitus and (2) sleep apnea.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




